Exhibit 10.3
 


 


 
TERM NOTE


 


$750,000.00
December 22, 2014

 
FOR VALUE RECEIVED, the undersigned, RANOR, INC., a Delaware corporation with an
address of Bella Drive, Westminster, Massachusetts 01473 (the "Borrower"), DOES
HEREBY PROMISE to pay to the order of REVERE  HIGH YIELD FUND, LP, a Delaware
limited partnership (the "Lender"), at the office of the Lender at 105 Rowayton
Avenue, Suite 100, Rowayton, Connecticut 06853, in lawful money of the United
States of America, in immediately available funds, the maximum principal amount
of SEVEN HUNDRED FIFTY THOUSAND 00/100 DOLLARS ($750,000.00) or so much thereof
as may be advanced to Borrower pursuant to this Term Note and the Agreement (as
hereinafter defined) payable as follows: (i) payments of interest only on
advanced principal on the first day of each month (a “Payment Date”), commencing
on February 1, 2015 until and including the Payment Date immediately prior to
the Maturity Date; and (ii) a balloon payment of the advanced principal balance
plus any accrued and unpaid interest on the Maturity Date of December 31, 2015,
provided, however, that Borrower may elect to extend the Maturity Date for a
period of six (6) months to June 30, 2016 conditioned upon Borrower providing to
Lender, on or before the date which is sixty (60) days prior to the initial
Maturity Date but no more than ninety (90) days prior to the initial Maturity
Date: (a) written notice to Lender of its election to so extend, and (b) payment
to Lender of an extension fee in the amount of Seven Thousand Five Hundred and
No/100 Dollars ($7,500.00). Interest hereunder shall accrue from the date hereof
on the unpaid principal amount hereof at a rate equal to twelve percent (12%)
per annum on the basis of the actual days elapsed on the assumption that each
month contains thirty (30) days and each year contains  three hundred sixty
(360) days, multiplied by the actual number of days elapsed, in like money, at
said office, as more specifically set forth in Article II of that certain Term
Loan and Security Agreement dated as of the date hereof (the “Agreement”) and,
upon a default, at a rate of the lesser of: (A) twenty-four percent (24%) per
annum, or (B) the highest rate of interest permitted under the laws of the
Commonwealth of Massachusetts.
 
This Term Note is given to evidence an actual loan (the “Loan”) in the maximum
principal amount of $750,000.00, and is the Term Note referred
to  as  “Note  B”  in Section 2.02 of the Agreement, and is subject to
prepayment and acceleration of maturity as set forth in the Agreement. This Term
Note is secured by, among other things, that certain Guaranty of Guarantor and
Financing Statement from Borrower in  favor  of Lender (the
“Security Instrument”). All terms defined in the Agreement are used herein with
their defined meanings unless otherwise provided.
 
This Term Note shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts and any applicable laws of the United States
of America.


 
 
 

--------------------------------------------------------------------------------

 


 
The Lender shall have the absolute right to sell and/or assign this Term Note
and the Security Instrument, in whole or in part, and/or to enter into one or
more participation agreements concerning this Term Note and the Security
Instrument. If Lender gives written notice of any such sale(s), assignment(s)
and/or participation(s) to Borrower, Borrower shall make, or cause to be made,
payments to such subsequent holder(s) or participant(s), as the case may be.
 
If any term of this Term Note, or the applications hereof to any person or set
of circumstances, shall to any extent be invalid, illegal, or unenforceable, the
remainder of this Term Note, or the application of such provision or part
thereof to persons or circumstances other than those as to which it is invalid,
illegal, or unenforceable, shall not be affected thereby, and each term of this
Term Note shall be valid and enforceable to the fullest extent consistent with
applicable law and this Term Note shall be interpreted and construed as though
such invalid, illegal, or unenforceable term or provision (or any portion
thereof) were not contained in this Term Note.
 
Borrower and all other parties liable hereunder, whether as principal, endorser
or otherwise, hereby severally waive presentment, demand for payment, protest
and notice of dishonor and waive recourse to defenses generally, including
extensions  of  time, release of security or other indulgences that may be
granted by Lender to Borrower or any other party liable hereon, and also agree
to pay all costs of collection, including reasonable attorneys’ fees incurred by
Lender in connection with enforcement of any of Lender’s rights hereunder or
under any other document in connection with, securing or evidencing this Term
Note.
 
BORROWER AND ANY SUBSEQUENT ENDORSER, GUARANTOR OR OTHER ACCOMMODATION BORROWER
WAIVE PRESENTMENT, DEMAND FOR PAYMENT AND NOTICE OF DISHONOR, TOGETHER WITH ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS TERM NOTE OR UNDER ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
CONTEMPLATED HEREBY OR RELATED HERETO AND IN ANY ACTION DIRECTLY OR INDIRECTLY
RELATED TO OR CONNECTED WITH THE OBLIGATIONS PROVIDED FOR HEREIN, OR ANY
CONDUCT  RELATING TO THE ADMINISTRATION OR ENFORCEMENT OF SUCH OBLIGATIONS OR
ARISING FROM THE DEBTOR/CREDITOR RELATIONSHIP OF THE PARTIES HERETO. BORROWER
ACKNOWLEDGES THAT THIS WAIVER MAY DEPRIVE IT OF AN IMPORTANT RIGHT AND THAT SUCH
WAIVER HAS WILLINGLY, KNOWINGLY AND VOLUNTARILY BEEN AGREED TO BY BORROWER.
 
BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COMMONWEALTH OF MASSACHUSETTS AND WAIVES PERSONAL SERVICE
OF  ANY  AND ALL PROCESS UPON BORROWER, AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO


 
 
2

--------------------------------------------------------------------------------

 


 
BORROWER AT THE ADDRESS AS SET FORTH IN THIS TERM NOTE AND SERVICE SO MADE SHALL
BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. BORROWER WAIVES ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND WILLINGLY, KNOWINGLY
AND VOLUNTARILY CONSENTS TO THE GRANTING OF ANY SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY THE COURT.
 
BORROWER ACKNOWLEDGES AND REPRESENTS THAT THE LOAN EVIDENCED BY THIS TERM NOTE
IS A COMMERCIAL  TRANSACTION AND THAT THE PROCEEDS OF THE LOAN SHALL NOT BE USED
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES. BORROWER AND ANY SUBSEQUENT
ENDORSER, GUARANTOR OR OTHER ACCOMMODATION BORROWER HEREBY WILLINGLY, KNOWINGLY
AND VOLUNTARILY WAIVE (TO THE MAXIMUM EXTENT PERMITTED BY LAW) ANY RIGHTS TO
NOTICE OR HEARING OR AS OTHERWISE REQUIRED BY ANY LAW WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE HOLDER MAY ELECT TO USE OR WHICH IT MAY AVAIL
ITSELF. BORROWER FURTHER WAIVES, TO THE GREATEST EXTENT PERMITTED BY LAW, THE
BENEFITS OF ALL PRESENT AND FUTURE VALUATION, APPRAISEMENT, EXEMPTION, STAY,
REDEMPTION AND MORATORIUM LAWS. BORROWER FURTHER WAIVES ANY REQUIREMENTS THAT
HOLDER OBTAIN  A BOND OR ANY SIMILAR DEVICE IN CONNECTION WITH THE EXERCISE OF
ANY REMEDY OR THE ENFORCEMENT OF ANY RIGHT HEREUNDER OR PERTAINING TO THE LOAN.
 
BORROWER HEREBY EXPRESSLY AND UNCONDITIONALLY, WILLINGLY, KNOWINGLY AND
VOLUNTARILY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
OR ON BEHALF OF LENDER ON THIS TERM NOTE, ANY AND EVERY RIGHT BORROWER MAY HAVE
TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN
COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER
OR SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT
OR PROHIBIT BORROWER FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST
LENDER WITH RESPECT  TO  ANY ASSERTED CLAIM.
 
EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY WILLINGLY, KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF PAYEE HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT  PAYEE  WOULD  NOT,  IN  THE  EVENT  OF  LITIGATION,  SEEK  TO


 
 
3

--------------------------------------------------------------------------------

 


 
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
PAYEE TO ACCEPT THIS TERM  NOTE AND MAKE THE LOAN.
 
It is the intention of Borrower and Lender to conform strictly to the usury laws
now or hereafter in force in the Commonwealth of Massachusetts,
and  any  interest payable under this Term Note or any other documents
evidencing or securing the Loan (the “Loan Documents”) shall be subject to
reduction to an amount not to exceed the maximum non-usurious amount for
commercial loans allowed under the usury laws of the state or commonwealth in
which the Property is located as now or hereafter construed by the courts having
jurisdiction over such matters. In the event such interest (whether designated
as interest, service charges, points, or otherwise) does exceed the maximum
legal rate, it shall be (i) cancelled automatically to the extent that such
interest exceeds the maximum legal rate; (ii) if already paid, at the option of
the Lender, either be rebated to Borrower or credited on the principal amount of
the Term Note; or (iii) if the Term Note has been prepaid in full, then such
excess shall be rebated to Borrower.
 
It is further agreed, without limitation of the foregoing, that all calculations
of the rate of interest (whether designed as interest, service charges, points,
or otherwise) contracted for, charged, or received under this Term Note, or
under any instrument evidencing or securing the loan evidenced hereby, that  are
made for the purpose of determining whether such rate exceeds the maximum legal
rate, shall be made, to the extent permitted by applicable law, by amortizing,
prorating, allocating, and spreading throughout the full stated term of this
Term Note (and any extensions of the term hereof that may be hereafter granted)
all such interest at any time contracted for, charged, or received from the
Borrower or otherwise by the Lender so that the rate of interest on account of
the indebtedness evidenced by this Term Note, as so calculated, is uniform
throughout the term hereof. If the Borrower is exempt or hereafter becomes
exempt from applicable usury statutes or for any other reason the rate of
interest to be charged on this Term Note is not limited by law, none of the
provisions  of this paragraph shall be construed so as to limit or reduce the
interest or other consideration payable under this Term Note or any other Loan
Documents. The terms and provisions of this paragraph shall control and
supersede every other provision of all agreements between the parties hereto.


 


[Remainder of Page Intentionally Left Blank; Signature Page to Follow]




 
4

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the Borrower has executed this Note as of the day and year
first above written at Westminster, Worcester County, Massachusetts.

 

 
BORROWER:
                 
RANOR, INC.,
 
a Delaware corporation
                 
By:
/s/ Alexander Shen
   
Name:
Alexander Shen
   
Its:
President



 


THE COMMONWEALTH OF MASSACHUSETTS
§
 
§ ss.
COUNTY OF WORCESTER
§



 
On this 19th day of December, 2014, personally appeared Alexander Shen,
President, of RANOR, INC., signer and sealer of the foregoing instrument, and
acknowledged the same to be his free act and deed in his capacity as such
President, and the free act and deed of RANOR, INC., before me.



  /s/ Richard L. Morin Sr.  
Name: Richard L. Morin Sr.
 
Notary Public
 
My Commission Expires:

 
 


[Signature Page to Term Note B]
 

--------------------------------------------------------------------------------